--------------------------------------------------------------------------------

Exhibit 10.14


WAIVER AGREEMENT


This WAIVER AGREEMENT (this “Agreement”) is entered into as of October 10, 2019,
by and between Tiberius Acquisition Corporation, a Delaware corporation
(“Tiberius”), and Weiss Multi-Strategy Advisers LLC (“Stockholder”).  Tiberius
and the Stockholder are sometimes referred to herein as a “Party” and
collectively as the “Parties”.


W I T N E S S E T H:


WHEREAS, as of the date hereof, the Stockholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) 1,327,700 shares of common stock, par value $0.0001 per
share (the “Common Stock”), of Tiberius (such shares of Common Stock, together
with any other shares of Common Stock which are directly or indirectly acquired
or beneficially owned by Stockholder during the period from and including the
date hereof through and including the date on which this Agreement is terminated
in accordance with its terms (such period, the “Term”), including any and all
Common Stock acquired by the Stockholder during the Term pursuant to the
exercise, exchange or conversion of, or other transaction involving, any and all
warrants held by the Stockholder (the “Warrants”), are collectively referred to
herein as the “Subject Shares”);


WHEREAS, Tiberius proposes to negotiate to enter into an agreement and plan of
merger (as the same may be amended from time to time, the “Merger Agreement”)
with International General Insurance Holdings Ltd., a company organized under
the laws of the Dubai International Financial Centre (“IGI”), and other parties,
pursuant to which Tiberius will consummate its initial business combination
(such transaction, together with the other transactions contemplated by the
Merger Agreement, the “Transactions”); and


WHEREAS, as a condition to the willingness of Tiberius to negotiate the Merger
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Stockholder is executing this
Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
WAIVER AND TRANSFER RESTRICTIONS


Section 1.1.          Waiver of Redemption Rights.  The Stockholder hereby
waives and agrees not to exercise any right that it may have to elect to have
Tiberius redeem or convert any Subject Shares. The waiver granted by Stockholder
pursuant to this Section 1.1 is irrevocable unless and until this Agreement is
terminated in accordance with Section 6.1 and is granted in consideration of
Tiberius entering into this Agreement and incurring certain related fees and
expenses and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.


Section 1.2.          Transfer Restrictions.  The Stockholder agrees that during
the Term the Stockholder shall not, and shall cause its Affiliates not to,
without Tiberius’ prior written consent:  (i) offer for sale, sell (including
short sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift) (collectively, a “Transfer”), or enter into any contract,
option, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Subject Shares; (ii) grant any proxies or powers
of attorney with respect to any or all of the Subject Shares; (iii) permit to
exist any lien of any nature whatsoever with respect to any or all of the
Subject Shares; or (iv) take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting Stockholder’s
ability to perform its obligations under this Agreement.



--------------------------------------------------------------------------------

ARTICLE II
TERMINATION


Section 2.1.          Termination.  This Agreement shall automatically
terminate, and neither Tiberius nor the Stockholder shall have any rights or
obligations hereunder, and this Agreement shall become null and void and have no
effect, upon the earliest to occur of (a) the mutual written consent of Tiberius
and the Stockholder, (b) notice by Tiberius to the Stockholder that it has
determined not to pursue a business combination with IGI and, (c) if the Merger
Agreement is entered into, the termination of the Merger Agreement in accordance
with its terms.


ARTICLE III
MISCELLANEOUS


Section 3.1.          Further Assurances.  From time to time, at the other
Party’s request and without further consideration, each Party shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.


Section 3.2.          Fees and Expenses.  Each of the Parties shall be
responsible for its own fees and expenses (including, without limitation, the
fees and expenses of investment bankers, accountants and counsel) in connection
with the entering into of this Agreement and the consummation of the
transactions contemplated hereby.


Section 3.3.          No Ownership Interest.  Nothing contained in this
Agreement shall be deemed to vest in Tiberius any direct or indirect ownership
or incidence of ownership of or with respect to any Subject Shares.


Section 3.4.          Amendments, Waivers, etc.  This Agreement may not be
amended, changed, supplemented, waived or otherwise modified, except upon the
execution and delivery of a written agreement executed by each of the Parties
hereto. The failure of any Party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.


Section 3.5.          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery (i) in person, (ii) by
facsimile or email (with affirmative confirmation receipt) or (iii) by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified by like notice):
2

--------------------------------------------------------------------------------

 
If to Tiberius, to:


Tiberius Acquisition Corporation
3601 N Interstate 10 Service Rd W
Metairie, LA
Attn:  Andrew J. Poole, Chief Investment Officer
Email:  APoole@tiberiusco.com
Telephone No.: (504) 457-3811
 
with a copy (which shall not constitute notice) to:


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Stuart Neuhauser, Esq.
         Matthew A. Gray, Esq.
Email:  sneuhauser@egsllp.com
             mgray@egsllp.com
Telephone No.:  (212) 370-1300
Facsimile No.:  (212) 370-7889
If to the Stockholder, to:


Weiss Multi-Strategy Advisers LLC
320 Park Ave.
New York, NY 10022
Attn:  Pierce Archer
Email:  parcher@gweiss.com
Telephone No.: 212-415-7174
Facsimile:  [________________]
 
with a copy (which shall not constitute notice) to:


Weiss Multi-Strategy Advisers LLC
320 Park Ave.
New York, NY 10022
Attn:  Jeff Dillabough
Email:  jdillabough@gweiss.com
Telephone No.: 860-240-8941
Facsimile:  [________________]



Section 3.6.          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


Section 3.7.          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.
 
Section 3.8.          Entire Agreement; Assignment.  This Agreement constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral,
among the Parties, or any of them, with respect to the subject matter hereof.
This Agreement shall not be assigned by operation of law or otherwise without
the prior written consent of the other Party.


Section 3.9.          Certificates.  Promptly following the date of this
Agreement, the Stockholder shall advise Tiberius’s transfer agent in writing
that the Stockholder’s Subject Shares are subject to the restrictions set forth
herein and, in connection therewith, provide Tiberius’s transfer agent in
writing with such information as is reasonable to ensure compliance with such
restrictions.


Section 3.10.          Parties in Interest. This Agreement shall be binding upon
and inure solely to the benefit of each Party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or entity any rights, benefits or remedies of any nature whatsoever under
or by reason of this Agreement.


Section 3.11.          Interpretation. When reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” shall not be exclusive. Whenever used in this Agreement, any noun or
pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.  For purposes of this
Agreement, the term “Representatives” with respect to any Party shall mean such
Party’s affiliates and the respective directors, officers, employees,
consultants, advisors, agents and other representatives of such Party or its
affiliates.  Any reference in this Agreement to an affiliate of Tiberius will
include its sponsor, Lagniappe Ventures LLC.


3

--------------------------------------------------------------------------------

 
Section 3.12.          Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles relating to conflict of laws.


Section 3.13.          Specific Performance; Jurisdiction. The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions to prevent threatened, actual or
continuing breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, in each case without the need to prove actual
damages or that monetary damages would be insufficient and without the necessity
of posting bond or other security, in the state or federal courts located in the
County of New York, State of New York, this being in addition to any other
remedy to which such Party is entitled at law or in equity. In addition, each of
the Parties hereto (a) consents to submit itself to the personal jurisdiction of
the aforesaid courts in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (c) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the state or federal courts located in
the County of New York, State of New York and (d) consents to service being made
through the notice procedures set forth in Section 3.5.  Each of the Stockholder
and Tiberius hereby agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.5 shall be effective service of process for any proceeding in
connection with this Agreement or the transactions contemplated hereby.  EACH
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, CLAIM, ACTION OR LEGAL
PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 3.14.          Counterparts. This Agreement may be executed in
counterparts (including by facsimile or pdf or other electronic document
transmission), each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.


Section 3.15.          No Partnership, Agency or Joint Venture. This Agreement
is intended to create a contractual relationship between the Stockholder, on the
one hand, and Tiberius, on the other hand, and is not intended to create, and
does not create, any agency, partnership, joint venture or any like relationship
between or among the parties hereto. Without limiting the generality of the
foregoing sentence, the Stockholder (a) is entering into this Agreement solely
on its own behalf and shall not have any obligation to perform on behalf of any
other holder of Common Stock or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law. The Stockholder has acted independently regarding its
decision to enter into this Agreement.


4

--------------------------------------------------------------------------------



Section 3.16.          Waiver against Trust.  Reference is made to the final
prospectus of Tiberius, dated as of March 15, 2018, and filed with the U.S.
Securities and Exchange Commission (“SEC”) (File No. 333-223098) on March 16,
2018 (the “Prospectus”).  The Stockholder represents and warrants that it has
read the Prospectus and understands that Tiberius has established a trust
account (the “Trust Account”) containing the proceeds of its initial public
offering (the “IPO”) and the overallotment shares acquired by its underwriters
and from certain private placements occurring simultaneously with the IPO
(including interest accrued from time to time thereon) for the benefit of
Tiberius’s public stockholders (including overallotment shares acquired by
Tiberius’s underwriters, the “Public Stockholders”), and that, except as
otherwise described in the Prospectus, Tiberius may disburse monies from the
Trust Account only:  (a) to the Public Stockholders in the event they elect to
redeem their Tiberius shares in connection with the consummation of Tiberius’s
initial business combination (as such term is used in the Prospectus) (the
“Business Combination”) or in connection with an extension of its deadline to
consummate a Business Combination, (b) to the Public Stockholders if Tiberius
fails to consummate a Business Combination within twenty-four (24) months after
the closing of the IPO, (c) with respect to any interest earned on the amounts
held in the Trust Account, amounts necessary to pay for any franchise or income
taxes or (d) to Tiberius after or concurrently with the consummation of a
Business Combination.  For and in consideration of Tiberius entering into this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Stockholder hereby agrees on
behalf of itself and its affiliates that, notwithstanding anything to the
contrary in this Agreement, neither the Stockholder nor any of its affiliates do
now or shall at any time hereafter have any right, title, interest or claim of
any kind in or to any monies in the Trust Account or distributions therefrom, or
make any claim against the Trust Account (including any distributions
therefrom), regardless of whether such claim arises as a result of, in
connection with or relating in any way to, this Agreement or any proposed or
actual business relationship between Tiberius or its Representatives, on the one
hand, and the Stockholder or its Representatives, on the other hand, or any
other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”).  The Stockholder
on behalf of itself and its affiliates hereby irrevocably waives any Released
Claims that the Stockholder or any of its affiliates may have against the Trust
Account (including any distributions therefrom) now or in the future as a result
of, or arising out of, any negotiations, contracts or agreements with Tiberius
or its Representatives and will not seek recourse against the Trust Account
(including any distributions therefrom) for any reason whatsoever (including for
an alleged breach of any agreement with Tiberius or its affiliates).  The
Stockholder agrees and acknowledges that such irrevocable waiver is material to
this Agreement and specifically relied upon by Tiberius and its affiliates to
induce Tiberius to enter into this Agreement, and the Stockholder further
intends and understands such waiver to be valid, binding and enforceable against
the Stockholder and each of its affiliates under applicable law.  To the extent
the Stockholder or any of its affiliates commences any action or proceeding
based upon, in connection with, relating to or arising out of any matter
relating to Tiberius or its Representatives, which proceeding seeks, in whole or
in part, monetary relief against Tiberius or its Representatives, the
Stockholder hereby acknowledges and agrees that the Stockholder’s and its
affiliates’ sole remedy shall be against funds held outside of the Trust Account
and that such claim shall not permit the Stockholder or its affiliates (or any
person or entity claiming on any of their behalves or in lieu of any of them) to
have any claim against the Trust Account (including any distributions therefrom)
or any amounts contained therein.  In the event the Stockholder or any of its
affiliates commences any action or proceeding based upon, in connection with,
relating to or arising out of any matter relating to Tiberius or its
Representatives, which proceeding seeks, in whole or in part, relief against the
Trust Account (including any distributions therefrom) or the Public
Stockholders, whether in the form of money damages or injunctive relief,
Tiberius and its Representatives, as applicable, shall be entitled to recover
from the Stockholder and its affiliates the associated legal fees and costs in
connection with any such action, in the event Tiberius or its Representatives,
as applicable, prevails in such action or proceeding.  This Section 3.16 shall
survive any termination of this Agreement and survive indefinitely. 
Notwithstanding the foregoing, this Section 3.16 shall not prevent the
Stockholder or its affiliates in the capacity as a Public Stockholder from
receiving funds from the Trust Account after the termination of this Agreement
upon the redemption of the Stockholder’s or its affiliates’ shares of Common
Stock or upon the liquidation of Tiberius.


{Remainder of Page Intentionally Left Blank; Signature Page Follows}
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Waiver Agreement to be
duly executed as of the date first set forth above.



 
Tiberius:
       
Tiberius Acquisition Corporation
             
By:
/s/ Michael Gray
 
Name:
Michael Gray
 
Title:
Chairman and CEO
       
Stockholder:
       
Weiss Multi-Strategy Advisers LLC on behalf of certain funds and managed
accounts
             
By:
/s/ Pierce Archer
 
Name:
Pierce Archer
 
Title:
Senior Vice President





{Signature Page to Waiver Agreement}



--------------------------------------------------------------------------------